                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

LIONEL VELEZ and VANESSA
GUADALUPE,

                        Plaintiffs,                   Case No. 19-CV-1056-JPS

v.

PRIMEFLIGHT AVIATION SERVICES                                         ORDER
INC.,

                        Defendant.


         On February 19, 2020, the parties filed a joint stipulation of dismissal

of this action with prejudice and without costs or fees assessed to any party,

except as provided in their settlement agreement. (Docket #28). The Court

will adopt that stipulation. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

         Accordingly,

         IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #28) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party.

         Dated at Milwaukee, Wisconsin, this 20th day of February, 2020.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




     Case 2:19-cv-01056-JPS Filed 02/20/20 Page 1 of 1 Document 29
